DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of claims 1-4,7-10,13-19 in the reply filed on 12/10/21 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (USPGPUB DOCUMENT: 2014/0056055, hereinafter Ikeda).


Re claim 1 Ikeda discloses in Fig 6, see modified figure in office action,  a memory device, comprising: first to nth decks(rows of memory cells MC)[0115] respectively coupled to first to nth row lines(bit lines) which are stacked over a substrate(substrate)[0114] in a vertical direction perpendicular to a surface of the substrate(substrate)[0114], n being a positive integer;

even-numbered connection structures(see item labelled ‘connection structure” connecting BL_e0) extending from the substrate(substrate)[0114] in the vertical direction and respectively coupled to ends of even-numbered row lines(BL_e0) among the second to nth row lines(bit lines); and
odd-numbered connection structures(see item labelled ‘connection structure” connecting BL_e3) extending from the
substrate(substrate)[0114] in the vertical direction and respectively coupled to ends of odd-numbered row lines(BL_e3) among the second to nth row lines(bit lines),
wherein the even-numbered connection structures(see item labelled ‘connection structure” connecting BL_e0) are spaced apart from the odd-numbered connection structures(see item labelled ‘connection structure” connecting BL_e3) with the first row line(BL_e1) and the first connection structure(see item labelled ‘connection structure” for BL_e1) that are interposed between the even-numbered connection structures(see item labelled ‘connection structure” connecting BL_e0) and the odd-numbered connection structures(see item labelled ‘connection structure” connecting BL_e3) (‘connection structure’ of BL_e1 is between ‘connection structure’ of BL_e0 and ‘connection structure’ of BL_e3).


    PNG
    media_image1.png
    478
    653
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7-10, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (USPGPUB DOCUMENT: 2014/0056055, hereinafter Ikeda) in view of Kim (USPGPUB DOCUMENT: 2017/0186485, hereinafter Kim).

Re claim 2 Ikeda discloses the memory device of claim 1, further comprising: 
column lines(please see lines labelled ‘column lines’) crossing the first to nth row lines(bit lines) and stacked in the vertical direction; a connection structure (see item labelled ‘connection structure”)coupling the column lines(please see lines labelled ‘column lines’) (examiner interprets coupled as electrically coupled) together; 

Ikeda does not specifically teach a column select transistor coupled to the connection structure (see item labelled ‘connection structure”)and formed in the substrate(substrate)[0114].

Kim discloses in Fig 2 a column select transistor (143 of Kim)[0050] 


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to the teachings of Ikeda in order to have have immunity to read disturbance and random telegraph noise[0006, Kim].  In doing so, a column select transistor (143 of Kim)[0050] coupled to the connection structure (see item labelled ‘connection structure”)and formed in the substrate(substrate)[0114].



Re claim 3 Ikeda and Kim disclose the memory device of claim 2, wherein the first to nth decks(rows of memory cells MC)[0115] form a plurality of pairs of decks(rows of memory cells MC)[0115], each including an odd-numbered deck and an even-numbered deck (see Fig 6, see modified figure in office action,  for corresponding odd and even number decks respective to the odd and even row lines), and wherein the column lines(please see lines labelled ‘column lines’) are shared by the pairs of decks(rows of memory cells MC)[0115], respectively.

Re claim 4 Ikeda and Kim disclose the memory device of claim 2, wherein the column select transistor includes a P-channel metal oxide semiconductor (PMOS) transistor (143 of Kim)[0050].


Re claim 7 Ikeda disclose the memory device of claim 1, 

Ikeda does not disclose wherein the first
connection structure, the even-numbered connection structures(see item labelled ‘connection structure” connecting BL_e2), and the odd-numbered connection structures(see item labelled ‘connection structure” connecting BL_e3) are coupled to N- channel metal oxide semiconductor (NMOS) transistors formed in the substrate(substrate)[0114], respectively.

Kim discloses N- channel metal oxide semiconductor (NMOS) transistors (121/131 of Kim)[0043, 0044,0050] formed in the substrate

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to the teachings of Ikeda in order to have have immunity to read disturbance and random telegraph noise[0006, Kim].  In doing so, wherein the first
connection structure, the even-numbered connection structures(see item labelled ‘connection structure” connecting BL_e2), and the odd-numbered connection structures(see item labelled ‘connection structure” connecting BL_e3) are coupled to N- channel metal oxide semiconductor (NMOS) transistors (121/131 of Kim)[0043, 0044,0050] formed in the substrate(substrate)[0114], respectively.



Re claim 8 Ikeda discloses in Fig 6, see modified figure in office action,  a memory device, comprising:
a substrate(substrate)[0114];
a plurality of decks(rows of memory cells MC)[0115] each including a plurality of memory cells and stacked over the substrate(substrate)[0114] in a vertical direction perpendicular to a surface of the substrate(substrate)[0114];
row lines(bit lines)[0115] coupled to the decks(rows of memory cells MC)[0115], respectively; and


Ikeda does not specifically teach a substrate(substrate)[0114] including first select components, which include N-channel metal oxide semiconductor (NMOS) transistors, and a second select component, which includes P-channel metal oxide semiconductor (PMOS) transistors; row lines(bit lines) coupled to  the  first select components (121/132 of Kim)[0043, 0044], respectively; and
column lines(please see lines labelled ‘column lines’) coupled in common to one of the PMOS transistors of the second select component (143 of Kim)[0050], 


Kim discloses in Fig 2 a substrate(substrate)[0028] including first select components (121/131 of Kim)[0043, 0044,0050], which include N-channel metal oxide semiconductor (NMOS) transistors, and a second select component (143 of Kim)[0050], which includes P-channel metal oxide semiconductor (PMOS) transistors;

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to the teachings of Ikeda in order to have have immunity to read disturbance and random telegraph noise[0006, Kim].  In doing so, row lines(bit lines) coupled to  the  first select components (121/132 of Kim)[0043, 0044], respectively, and coupled to the decks(rows of memory cells MC)[0115], respectively; and column lines(please see lines labelled ‘column lines’) 



Re claim 9 Ikeda and Kim disclose the memory device of claim 8, wherein the row lines(bit lines) include odd-numbered row lines(BL_e3) and even-numbered row lines(BL_e0) that form a plurality of pairs and are alternately stacked in the vertical direction, and
wherein each of the column lines(please see lines labelled ‘column lines’) is disposed between an odd-numbered row line and an even-numbered row line of a corresponding pair among the pairs of the odd-numbered row lines(BL_e3) and the even-numbered row lines(BL_e0) (see Fig 6, see modified figure in office action, ), the column lines(please see lines labelled ‘column lines’) extending in a direction crossing the row lines(bit lines) (since the bit lines and column lines extend in the same direction and overlap, the column lines may be interpreted as extending in a direction crossing the bit lines).

Re claim 10 Ikeda and Kim disclose the memory device of claim 8, further comprising a connection structure (see item labelled ‘connection structure”)coupling each of the row lines(bit lines) to a corresponding NMOS transistor among the NMOS transistors(121/131 of Kim)[0043, 0044,0050].


first to fourth row lines(see bit lines in Fig 6, see modified figure in office action, )[0115] spaced apart from each other in a vertical direction perpendicular to a surface of the substrate(substrate)[0114], and extending in parallel with each other;
first and second column lines(please see lines labelled ‘column lines’), spaced apart from each other in the vertical direction, and extending in a direction which crosses a direction in which the first to fourth row lines(bit lines 0-4) extend; 
a first memory cell(MC connected to BL-e1) coupled to the first row line(BL_e1) and the first column line(please see lines labelled ‘column lines’) (examiner interprets coupled as electrically coupled);
a second memory cell (MC connected to BL-e2) coupled to the second row line(BL_e2)  and the first column line(please see lines labelled ‘column lines’) (examiner interprets coupled as electrically coupled);
a third memory cell(MC connected to BL-e3)  coupled to the third row line(BL_e3)  and the second column line(please see lines labelled ‘column lines’) (examiner interprets coupled as electrically coupled); and
a fourth memory cell(MC connected to BL-e4)  coupled to the fourth row line(BL_e4)  and the second column line(please see lines labelled ‘column lines’) (examiner interprets coupled as electrically coupled),



first to fourth N-channel metal oxide semiconductor (NMOS) transistors formed in the substrate(substrate)[0114], wherein the first NMOS transistor(112) is disposed between the second NMOS transistor(113) and the third NMOS transistor(111), and the second NMOS transistor is disposed between the first NMOS transistor(112) and the fourth NMOS transistor(top/bottom 121/131 of Kim); 
first to fourth row lines(bit lines) coupled to the first to fourth NMOS transistor(top/bottom 121/131 of Kim)s, respectively, first and second column lines(please see lines labelled ‘column lines’) coupled in common to the PMOS transistor,  

Kim discloses in Fig 2 a P-channel metal oxide semiconductor (PMOS) transistor  (143 of Kim)[0050] formed in the substrate(substrate)[0028]; 
first to fourth N-channel metal oxide semiconductor (NMOS) transistors formed in the substrate, wherein the first NMOS transistor(top 131) is disposed between the second NMOS transistor(bottom 121) and the third NMOS transistor(bottom 131), and the second NMOS transistor is disposed between the first NMOS transistor and the fourth NMOS transistor(top 121 of Kim); 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to the teachings of Ikeda in order to have have immunity to read disturbance and random telegraph noise[0006, Kim].  In doing so, first to fourth row lines(bit lines) coupled to the first to fourth NMOS 

Re claim 14 Ikeda and Kim disclose the memory device of claim 13, wherein the first to fourth memory cells(MC connected to BL-e1 thru BL_e4)  are stacked over the substrate(substrate)[0114] in the vertical direction.

Re claim 15 Ikeda and Kim disclose the memory device of claim 13, wherein the first
column line (please see lines labelled ‘column lines’)is disposed between the first and second row lines(bit lines), and wherein the second column line (please see lines labelled ‘column lines’) is disposed between the third and fourth row lines(bit lines).

Re claim 16 Ikeda and Kim disclose the memory device of claim 13, wherein the first to fourth row lines(bit lines) and the first and second column lines(please see lines labelled ‘column lines’) overlap the first NMOS transistor(top/bottom 121/131 of Kim).

Re claim 17 Ikeda and Kim disclose the memory device of claim 13, further comprising connection structures (see item labelled ‘connection structure” for BL_e1) coupled to the first to fourth NMOS transistor(top/bottom 121/131 of Kim)s, respectively, and extending toward the ffirst to fourth row lines(bit lines) in the vertical direction.



Re claim 19 Ikeda and Kim disclose the memory device of claim 17, wherein’ the
connection structures comprises:
a first connection structure(see item labelled ‘connection structure” for BL_e1) coupled to and disposed between the first NMOS transistor(top 121 of Kim) and the first row line(BL_e1);
a second connection structure (see item labelled ‘connection structure”)coupled to and disposed between the second NMOS transistor(bottom 121 of Kim) and the second row line(BL_e2);
a third connection structure (see item labelled ‘connection structure”)coupled to and disposed between the third NMOS transistor (bottom 131 of Kim) and the third row line(BL_e3); and
a fourth connection structure (see item labelled ‘connection structure”)coupled to and disposed between the fourth NMOS transistor(top 121 of Kim) and the fourth row line(BL_e4), wherein the third connection structure (see item labelled ‘connection structure”)is spaced apart from the second and fourth connection structures with the first connection structure(see item labelled ‘connection structure” for BL_e1) interposed between the third connection structure (see item labelled ‘connection structure”)and the second and fourth connection structures (see modified Fig 6, see modified figure in office action, ). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.